       Case 2:20-cv-00365-SSV-DPC Document 12 Filed 06/04/20 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    HOPOKSIA TALAKO LUKSI, ET AL.                            CIVIL ACTION

    VERSUS                                                      NO. 20-365

    LOUISIANA STATE PARISH OF ST.                          SECTION “R” (2)
    TAMMANY, ET AL.



                          ORDER AND REASONS


       The Court received a notice of removal from plaintiff, 1 attempting to

remove a state criminal action. 2 The Court ordered the parties to show cause

in writing why it has jurisdiction, and stayed the matter in the interim.3 The

parties submitted responsive filings. 4 Defendants requested in their filing

that the Court remand the matter to state court. 5 Because no basis for

removal exists, the Court remands the matter.

       On March 3, 2018, defendant was arrested for various offenses,

including felony weapon and drug charges. 6 Defendant was arraigned on




1      R. Doc. 1
2      See id. at 2.
3      See R. Doc. 6 at 2.
4      R. Doc. 7; R. Doc. 9.
5      See R. Doc. 9 at 5.
6      See R. Doc. 9-1 at 13.
     Case 2:20-cv-00365-SSV-DPC Document 12 Filed 06/04/20 Page 2 of 5



July 18, 2018. 7 On January 31, 2020, defendant sought to remove this

criminal action to federal court. 8

      By statute, there are only “limited grounds for removal of state criminal

prosecutions.” See Kruebbe v. Gegenheimer, No. CV 15-6930, 2016 WL

1638056, at *1 (E.D. La. Apr. 25, 2016), aff’d sub nom. Kruebbe v. Beevers,

692 F. App’x 173 (5th Cir. 2017). The Court does not find any of these

grounds met here.

      Sections 1442 allows removal of criminal actions commenced against,

with some limitations, “[t]he United States or any agency thereof or any

officer . . . thereof”; “[a] property holder whose title is derived from any such

officer”; “[a]ny officer of the courts of the United States”; or “[a]ny officer of

either House of Congress.” See 28 U.S.C. § 1442(a). Section 1442a similarly

permits removal by “a member of the armed forces.” See 28 U.S.C. § 1442a.

Defendant suggests that he is an “enrolled Tribal National.” 9 But defendant

has not argued, nor has the Court found, that he falls into any of the

categories specified by statute. As such, removal under Sections 1442 or

1442a is improper.




7     See R. Doc. 9-2.
8     R. Doc. 1.
9     See R. Doc. 7 at 3.
                                        2
     Case 2:20-cv-00365-SSV-DPC Document 12 Filed 06/04/20 Page 3 of 5



      Section 1443 allows for removal of criminal actions that implicate civil

rights concerns. Section 1443(2) allows removal of an action “[f]or any act

under color of authority derived from any law providing for equal rights, or

for refusing to do any act on the ground that it would be inconsistent with

such law.” 28 U.S.C. § 1443(2). This section, though, “confers a privilege of

removal only upon federal officers or agents and those authorized to act with

or for them in affirmatively executing duties under any federal law providing

for equal civil rights,” Charter Sch. of Pine Grove, Inc. v. St. Helena Par. Sch.

Bd., 417 F.3d 444, 446 (5th Cir. 2005) (per curiam) (quoting City of

Greenwood, Miss. v. Peacock, 384 U.S. 808, 824 (1966)), and upon “state

officials . . . refus[ing] to follow [an] interpretation of state law because of a

good faith belief that to do so would violate federal law,” id. (quoting Alonzo

v. City of Corpus Christi, 68 F.3d 944, 946 (5th Cir. 1995)). Again, defendant

has not argued, nor has the Court found, that he falls into any of these

categories. As such, removal under Section 1443(2) is improper.

      Section 1443(1) allows removal of an action “[a]gainst any person who

is denied or cannot enforce in the courts of such State a right under any law

providing for the equal civil rights of citizens of the United States, or of all

persons within the jurisdiction thereof.” 28 U.S.C. § 1443(1). “This provision

has consistently been construed narrowly to require strict satisfaction of both


                                        3
     Case 2:20-cv-00365-SSV-DPC Document 12 Filed 06/04/20 Page 4 of 5



the ‘civil rights’ element and the ‘enforcement’ element intrinsic within it.”

Smith v. Winter, 717 F.2d 191, 194 (5th Cir. 1983). In other words, “[f]irst, it

must appear that the right allegedly denied the remov[ing] petitioner arises

under a federal law ‘providing for specific civil rights stated in terms of racial

equality,’” and “[s]econd, it must appear, in accordance with the provisions

of § 1443(1), that the remov[ing] petitioner is ‘denied or cannot enforce’ the

specific federal rights ‘in the courts of [the] State.’” Id. (final alteration in

original) (quoting Williams v. Mississippi, 608 F.2d 1021, 1022 (5th Cir.

1979)). Defendant argues that he is “being Denied the Right of equal

protection of Law.”1 0 Defendant has not identified, nor has the Court found,

how his contentions satisfy both the civil rights and enforcement elements of

the statute. As such, removal under Section 1443(1) is improper.

      Finally, in addition to removal being substantively improper, it also is

procedurally improper. Section 1455 provides the “[p]rocedure for removal

of criminal prosecutions,” 28 U.S.C. § 1455, and requires, among other

things, that “[a] notice of removal of a criminal prosecution shall be filed not

later than 30 days after the arraignment in the State court, or at any time

before trial, whichever is earlier, except . . . for good cause shown,” id.




10    See R. Doc. 7 at 3.
                                        4
     Case 2:20-cv-00365-SSV-DPC Document 12 Filed 06/04/20 Page 5 of 5



§ 1455(b)(1). Here, defendant was arraigned on July 18, 2018, 1 1 but he did

not file his notice of removal until January 31, 2020. 1 2 Defendant’s removal

is therefore untimely. Furthermore, defendant has not proffered, nor does

the Court find, good cause for this untimeliness. As such, removal of

defendant’s state criminal action to federal court is improper.

     For the foregoing reasons, the Court REMANDS this matter to state

court.




          New Orleans, Louisiana, this _____
                                        4th day of June, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




11   See R. Doc. 9-2.
12   See R. Doc. 1.
                                      5
